DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “great in wall thickness” in claim 3 is a relative term which renders the claim indefinite. The term “great” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how thick the bottom wall portion must be to be considered “great”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2009/0283545 A1 to Kimball (Kimball).

    PNG
    media_image1.png
    272
    514
    media_image1.png
    Greyscale


With regard to claim 1, Kimball discloses an adaptor (26a, fig. 7, paragraph 0059) that is attached to a pump dispenser (25, fig. 2, paragraph 0050) configured to suck up liquid (31, fig. 1, paragraph 0050) out of a vessel (21, fig. 1, paragraph 0050) via a conduit (38, fig. 5, paragraph 0051) and eject the liquid from a nozzle (28, fig. 2, paragraph 0050), the adaptor comprising: 
a tubular portion (40c, fig. 11, paragraph 0059) that is attachable to the conduit (paragraph 0059 “integrally connected to or molded with”) and that has an opening (as annotated in fig. 11) in an upper part (shown in annotated fig. 11) thereof; and 
a bottom wall portion (shown in annotated fig. 11) forming a bottom of the tubular portion (shown in fig. 11), wherein the bottom wall portion includes an outlet hole (as shown in annotated fig. 11 above), and a diameter of the outlet hole is smaller than an inner diameter of the conduit (since the adapter is configured to be placed inside the inner diameter of the conduit, the outlet hole of the bottom wall portion is necessarily smaller than an inner diameter of the conduit 38).  

With regard to claim 2, Kimball discloses the adaptor according to Claim 1 as set forth above, and further discloses wherein an inner diameter of the tubular portion becomes gradually larger toward an inlet (as shown in annotated fig. 11).  

With regard to claim 5, Kimball discloses the adaptor according to Claim 1 as set forth above,  and further discloses wherein the tubular portion is attached to a lower end of the conduit by press fitting (as shown in fig. 5 but with a different embodiment, the tubular portion is shown press fitted into the end of the conduit).

With regard to claim 7, Kimball discloses a pump dispenser (25, fig. 2, paragraph 0050) to which the adaptor according to Claim 1 is attached.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2009/0283545 A1 to Kimball (Kimball).

With regard to claim 3, Kimball discloses the adaptor according to Claim 1 as set forth above, but fails to disclose wherein the bottom wall portion is great in wall thickness (in light of the 112 rejection above, this limitation has been interpreted to require a wall thickness of sufficient thickness to engage the conduit in fluid communication with the nozzle) and has a lower surface formed aslant (not disclosed).
The embodiment of the adaptor shown in fig. 9 discloses a lower surface of the adapter formed aslant. It would have been obvious to one having ordinary skill in the art at the time of filing to provide the adapter of Kimball with a lower surface formed aslant such as shown in the alternate embodiment to ensure the intake of product to be dispensed isn’t obstructed by coming into contact with the bottom of the product containing container.   

With regard to claim 4, Kimball discloses the adaptor according to Claim 1 as set forth above, but fails to explicitly disclose wherein a ratio of a diameter ER of the outlet hole to an inner diameter TR of the conduit is 0.3 ≤ ER/TR ≤ 0.7.  
The disclosure of Kimball does not contain figures drawn to scale so a definitive calculation of ER/TR is not possible.  However, it would have been obvious to one having ordinary skill in the art at the Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 US 830 225 SPQ 232 (1984).

With regard to claim 6, Kendall discloses the adaptor according to Claim 1 as set forth above, but does not explicitly disclose wherein the tubular portion is higher in rigidity than the conduit.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide an adapter where the tubular portion is higher in rigidity than the conduit in order to ensure that the adapter can be inserted into the conduit and then retainer therein during use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not made of record above, disclose dip tube adapters that are similar but distinct from the claimed adapter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753